'·''
 --~-l-.
L ~;.<
                                   IN THE COURT OF CRIMINAL APPEALS
    r
                                                   OF TEXAS
            SANDRO BALADEZ,                            §
                                 Petitioner
            vs.                                        §

            THE STATE OF TEXAS                         §
                             MOTION FOR REPLEADING· COURT DENIAL JUDGMENT
            TO THE HONORABLE JUSTICES OF SAID COURT:
              Comes now SANDRO BALADEZ, (petitioner) in the above-style and entitled cause
            and .. respectfully files this ... Motion For Repleading· Court Denial Judgment"
            pursuant to Federal Rule of Civil Procedure 12(e) which provides that if a
            pleading is so vague that a party cannot reasonable be required to frame a
            responsive pleading, the pafty may move for a definite statement before inter-
            posing a responsive pleading, which the Court herein should be required to
            replead, specifying the definite Court of CdminaLAppeals (denial without
            written order) of petitioner Application for 11.07 Writ of Habeas Corpus -
            Criminal Case No. 01-1-6242-A, JUdgment rendered in March 04, 2015, in pursuant
            to Texas Rules of    Appel~ate   Procedures, 77.4., which petitioner seeks the
            following pleading: .. _ _ _

            1. Under what circumstances was petitioner Application for 11.07 Writ of
                  Habeas Corpus, Criminal Case No. 01-1-6242-A     denied on;
                  ·Procedurally Default Grounds: _______
                  ·Procedurally Default Application: _______
                  ·Other reason.(s), please be specific:
                                                           --------------------------------------

              Petitioner,, contends.· that. the.~omission'. of the. Court. of Criminal Appeals judg-
            ment (denial without written order) is affecting petitioner appeal strategy.
            Therefore, petitioner has a right to acknowledge under what circumstances did
            the court based their judgment inorder to pursue further appeals in compliance ..
            with Courts Rules and Procedures.

                                                                           ·RECE~VED ~N
                                                                         COURT OF CRIMINAL APPEALS
                                                                                APR 01 2015

                                                                            Abe.! Acosta, Clerk
·-f"::.
          ·~



               ,.
..
(                   WHEREFORE, PREMISES CONSIDERED,· petitioner prays and requests that this
                Honorable Court and or Justices consider petitioner motion on the foremention.




                    Execute at.: city of: ~e'LftvVVtao.{




                                                                      Beaumont, Texas 77705



                                                  CERTIFICATE OF SERVICES


                    I hereby certify that a true and correct copy of the foremention "Motion For
                RepJeading Court Denial Judgment" has been mailed to: THE COURT OF CRIMINAL
                APPEALS OF TEXAS, Clerk Abel Acosta, P.O BOX 12308, Capitol Station, Austin,
                Texas, on this     ,&) , of rl},411ch      , 2015.